              Case 1:21-cv-00228-JMF Document 14 Filed 02/14/21 Page 1 of 1




Valdi Licul
vlicul@wigdorlaw.com


February 14, 2021

VIA ECF

The Honorable Jesse M. Furman
United States Courthouse
Southern District of New York
40 Foley Square, Room 2202
New York, NY 10007

        Re:     Jackelyn Keller v. About Inc. d/b/a Dotdash; Case No. 21-cv-00228

Dear Judge Furman:

We represent the Plaintiff Jackelyn Keller in the above matter. We write to respectfully request an
extension of two weeks, to March 2, 2021, for Plaintiff’s Opposition to Defendant’s Motion to
Compel Arbitration, originally due February 16, 2021. The reason for the request is several time
sensitive deadlines in other matters. An extension will ensure Plaintiff’s thorough response to
Defendants’ motion. This is Plaintiff’s first request for an extension. Opposing counsel has
consented. The parties are scheduled for a pre-trial conference before the Court on April 22, 2021.


Respectfully,


Valdi Licul
